DETAILED ACTION
This office action is in response to the application filed on 06/22/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020, 10/19/2021 and 02/15/2022 has been considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in claims 17-18.  Therefore, the “all claim limitations” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 13 objected to because of the following informalities:  Claim 13  line 2 should read “between the sensed voltage and the first voltage ”. Claims 15 and 26 line 3 “between the sensed voltage and the second voltage”. Claims 16 and 31 line 3 should be “is [a voltage] between”.  Claim 22 line 4 should be “a discharging power”.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 17 and 18 recite the operation the converter if the sensed voltage is greater than a third and fourth voltage. However, the specification is silent with respect to said third and fourth voltage and even more so for the product of different voltage or the comparison between the first through fourth voltages.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 12 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Iyasu et al. US 2013/0093394 in view of Shim US 2016/0268818.
	Regarding Claim 11, Iyasu teaches (Figures 1-10) A DC-DC converter (200) comprising: a bridge circuit (250 and 210, without L1 and C1) electrically connected to a DC link capacitor (220); an inductor and a capacitor (L1 and C1) electrically connected to the bridge circuit, wherein the inductor is connected to a first end of a battery (10), and the capacitor is connected to the first end and a second end of the battery; a sensor (302) configured to sense a voltage (Vdc) between the bridge circuit and the DC link capacitor; and a controller (300) configured to control switching operations of the bridge circuit so that a power output by the DC-DC converter and supplied to the first end of the battery has a value according to the sensed voltage (See figs. 3-6). (For  example; Par. 65-79)
	Iyasu does not teach a controller configured to control a power output supplied to the first end of the battery has a droop curve-shaped power value according to the sensed voltage.
	Shim teaches (Figures 3-7) a controller configured to control a power output supplied to the first end of the battery has a droop curve-shaped power value according to the sensed voltage. (For example: Par. 61-87)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Iyasu to include a controller configured to control a power output supplied to the first end of the battery has a droop curve-shaped power value according to the sensed voltage, as taught by Shim to provide stabilization of the output of the converter to the battery. 
	Regarding Claim 12, Iyasu teaches (Figures 1-10) wherein the controller (300) is further configured to control the switching operations of the bridge circuit (250 and 210, without L1 and C1) so that a first power output by the DC- DC converter is supplied to the first end of the battery (normal mode, charging) when the sensed voltage (Vdc) is greater than or equal to a first voltage (Vac). (For  example; Par. 65-79)
	Regarding Claim 28, Iyasu teaches (Figures 1-10) is the method claim of claim 11 which is rejected above and claim 28 recites same/similar limitations and rejected under the same grounds.
Claims 14, 16, 19-21, 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Iyasu et al. US 2013/0093394 in view of Shim US 2016/0268818 and further in view of Inoue US 2015/0138843.
	Regarding Claim 14, Iyasu teaches (Figures 1-10) a converter.
	Iyasu does not teach a wherein when the sensed voltage is less than or equal to a second voltage, the controller is further configured to control the switching operations of the bridge circuit so that a second power is discharged from the battery, and wherein the second voltage is lower than the first voltage.
	Inoue teaches (Figures 1-18) wherein when the sensed voltage (DC bus voltage) is less than or equal to a second voltage (300), the controller is further configured to control the switching operations of the bridge circuit so that a second power is discharged from the battery (1), and wherein the second voltage is lower than the first voltage (300V 2nd and 400V 1st). (For example: Par. 154-174)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Iyasu to include a wherein when the sensed voltage is less than or equal to a second voltage, the controller is further configured to control the switching operations of the bridge circuit so that a second power is discharged from the battery, and wherein the second voltage is lower than the first voltage, as taught by Inoue to provide a power conversion device for exchanging electric power energy bidirectionally between two DC power sources insulated to each other through a transformer and improve efficiency and isolation as well as stability of the output signal.
	Regarding Claim 16, Iyasu teaches (Figures 1-10) wherein the controller is further configured to control the switching operations of the bridge circuit  (250 and 210, without L1 and C1) so that power supplied to the first end of the battery (10) is zero (during T0) when the sensed voltage is a voltage between the first voltage and the second voltage (Figure 10). (For  example; Par. 115-128)
	Regarding Claim 19, Iyasu teaches (Figures 1-10) wherein the bridge circuit (250 and 210, without L1 and C1)  includes a first full bridge circuit (at 250) including first, second, third and fourth switching elements (D5-D8), wherein the battery (10) and the capacitor (C1) are connected between fifth and sixth nodes (at PL2), the inductor (L1) is connected between the fifth node and a seventh node (between switches).
		Iyasu does not teach a second full bridge circuit including fifth, sixth, seventh and eighth switching elements, wherein the DC-DC converter further includes a transformer including a first coil connected to the first full bridge circuit and a second coil connected to the second full bridge circuit, wherein the first full bridge circuit includes a first leg and a second leg between first and second nodes, wherein the first leg includes the first switching element connected between the first node and a third node and the second switching element connected between the third node and the second node, and the second leg includes the third switching element connected between the first node and a fourth node and the fourth switching element connected between the fourth node and the second node; and the second coil is connected between tenth and ninth nodes, wherein the second full bridge circuit includes a third leg and a fourth leg between the seventh node and an eighth node, and wherein the third leg includes the fifth switching element connected between the seventh node and the ninth node, and the sixth switching element connected between the ninth node and the eighth node, and the fourth leg includes the seventh switching element connected between the seventh node and the tenth node, and the eighth switching element connected between the tenth node and the eighth node.
	Inoue teaches (Figures 1-18) a first full bridge circuit (41) and a second full bridge circuit (42) including fifth, sixth, seventh and eighth switching elements (32a-32d), wherein the DC-DC converter further includes a transformer (36) including a first coil connected to the first full bridge circuit (41) and a second coil connected to the second full bridge circuit (42), wherein the first full bridge circuit includes a first leg (with 31a-b) and a second leg (with 31c-d) between first and second nodes, wherein the first leg includes the first switching element (31a) connected between the first node and a third node and the second switching element (31b) connected between the third node and the second node (See Fig. 2), and the second leg includes the third switching (31c) element connected between the first node and a fourth node and the fourth switching element connected (31d) between the fourth node and the second node; and the second coil (at 36) is connected between tenth and ninth nodes, wherein the second full bridge circuit (42) includes a third leg and a fourth leg (with 32a-b and 32c-d) between the seventh node and an eighth node, and wherein the third leg includes the fifth switching element (32a) connected between the seventh node and the ninth node, and the sixth switching element  (32b) connected between the ninth node and the eighth node, and the fourth leg includes the seventh switching element (32c) connected between the seventh node and the tenth node, and the eighth switching element (32d) connected between the tenth node and the eighth node (See fig. 2). (For example: Par. 154-174)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Iyasu to include a second full bridge circuit including fifth, sixth, seventh and eighth switching elements, wherein the DC-DC converter further includes a transformer including a first coil connected to the first full bridge circuit and a second coil connected to the second full bridge circuit, wherein the first full bridge circuit includes a first leg and a second leg between first and second nodes, wherein the first leg includes the first switching element connected between the first node and a third node and the second switching element connected between the third node and the second node, and the second leg includes the third switching element connected between the first node and a fourth node and the fourth switching element connected between the fourth node and the second node; and the second coil is connected between tenth and ninth nodes, wherein the second full bridge circuit includes a third leg and a fourth leg between the seventh node and an eighth node, and wherein the third leg includes the fifth switching element connected between the seventh node and the ninth node, and the sixth switching element connected between the ninth node and the eighth node, and the fourth leg includes the seventh switching element connected between the seventh node and the tenth node, and the eighth switching element connected between the tenth node and the eighth node, as taught by Inoue to provide a power conversion device for exchanging electric power energy bidirectionally between two DC power sources insulated to each other through a transformer and improve efficiency and isolation as well as stability of the output signal.
	Regarding Claims 20-21, Iyasu teaches (Figures 1-10) a converter.
	Iyasu does not teach wherein the controller is further configured to control the switching operations of the bridge circuit by turning on the seventh switching element and the sixth switching element and turning off the fifth switching element and the eighth switching element of the second full bridge circuit, and by turning on the first switching element and the fourth switching element and turning off the second switching element and the third switching element of the first full bridge circuit; and wherein the controller is further configured to control the switching operations of the bridge circuit by turning on the fifth switching element and the eighth switching element and turning off the sixth switching element and the seventh switching element of the second full bridge circuit, and by turning on the third switching element and the second switching element and turning off the first switching element and the fourth switching element of the first full bridge circuit.	
	Inoue teaches (Figures 1-18) wherein the controller (14 and 18) is further configured to control the switching operations of the bridge circuit (See Figures 4 and 6) by turning on the seventh switching element (32c) and the sixth switching element (32b) and turning off the fifth switching element (32a) and the eighth switching element (32d) of the second full bridge circuit, and by turning on the first switching element (31a) and the fourth switching element (31d) and turning off the second switching element and the third switching element (32b-c) of the first full bridge circuit; and wherein the controller is further configured to control the switching operations of the bridge circuit (See Figures 4 and 6) by turning on the fifth switching element (32a) and the eighth switching element (32d) and turning off the sixth switching element and the seventh switching element (32b-c) of the second full bridge circuit, and by turning on the third switching element and the second switching element (31b-c) and turning off the first switching element and the fourth switching element (31a and 31d) of the first full bridge circuit. (For example: Par. 154-174)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Iyasu to include wherein the controller is further configured to control the switching operations of the bridge circuit by turning on the seventh switching element and the sixth switching element and turning off the fifth switching element and the eighth switching element of the second full bridge circuit, and by turning on the first switching element and the fourth switching element and turning off the second switching element and the third switching element of the first full bridge circuit; and wherein the controller is further configured to control the switching operations of the bridge circuit by turning on the fifth switching element and the eighth switching element and turning off the sixth switching element and the seventh switching element of the second full bridge circuit, and by turning on the third switching element and the second switching element and turning off the first switching element and the fourth switching element of the first full bridge circuit, as taught by Inoue to provide a power conversion device for exchanging electric power energy bidirectionally between two DC power sources insulated to each other through a transformer and improve efficiency and isolation as well as stability of the output signal.
		Regarding Claim 29, Iyasu teaches (Figures 1-10) charging the battery (normal mode, charging) with a first power when the sensed voltage is greater than or 
when the sensed voltage (Vdc) is greater than or equal to a first voltage (Vac). (For  example; Par. 65-79)
	Iyasu does not teach discharging the battery with a second power when the sensed voltage is less than or equal to a second voltage.
	Inoue teaches (Figures 1-18) discharging the battery (discharge of battery)  with a second power when the sensed voltage  (DC bus voltage) is less than or equal to a second voltage (300V). (For example: Par. 154-174)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Iyasu to include a wherein when the sensed voltage is less than or equal to a second voltage, the controller is further configured to control the switching operations of the bridge circuit so that a second power is discharged from the battery, and wherein the second voltage is lower than the first voltage, as taught by Inoue to provide a power conversion device for exchanging electric power energy bidirectionally between two DC power sources insulated to each other through a transformer and improve efficiency and isolation as well as stability of the output signal.
	Regarding Claim 31, Iyasu teaches (Figures 1-10) stopping the charging or discharging of the battery (10) when the sensed voltage is a voltage between the first voltage and the second voltage (during T0, Fig. 10).(For  example; Par. 115-128)

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Vanderzaden US 10811993 in view of Shim US 2016/0268818.
	Regarding Claim 22, Vanderzaden teaches (Figures 3-5) a DC-DC converter (202) comprising: a first bridge circuit (210-213); a second bridge circuit (240-241); a transformer (225) connected between the first bridge circuit and the second bridge circuit; an LC circuit (230 and 232) connected to the second bridge circuit, wherein the LC circuit is connected to a battery (205); a sensor (205 or 235) configured to sense a voltage of a first end of the first bridge circuit; and a controller (260-265) configured to: control switching operations of the second bridge circuit so that a charging power and discharging power of the battery have a value according to the sensed voltage (Fig. 5). (For  example; Par. 26-32 and 43)
	Vanderzaden does not teach a controller configured to control a power output supplied to the first end of the battery has a droop curve-shaped power value according to the sensed voltage.
	Shim teaches (Figures 3-7) a controller configured to control a power output supplied to the first end of the battery has a droop curve-shaped power value according to the sensed voltage. (For example: Par. 61-87)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Vanderzaden to include a controller configured to control a power output supplied to the first end of the battery has a droop curve-shaped power value according to the sensed voltage, as taught by Shim to provide stabilization of the output of the converter to the battery.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Vanderzaden US 10811993 in view of Shim US 2016/0268818 and further in view of Iyasu et al. US 2013/0093394.
	Regarding Claim 23, Vanderzaden teaches (Figures 3-5) a converter.
	Vanderzaden does not teach wherein the controller is further configured to control the switching operations of the second bridge circuit so that a charging power corresponding to a first power is supplied to the battery when the sensed voltage is greater than or equal to a first voltage.
	Iyasu teaches (Figures 1-10) wherein the controller (300) is further configured to control the switching operations of the bridge circuit (250 and 210, without L1 and C1) so that a first power output by the DC- DC converter is supplied to the first end of the battery (normal mode, charging) when the sensed voltage (Vdc) is greater than or equal to a first voltage (Vac). (For  example; Par. 65-79)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Vanderzaden to include wherein the controller is further configured to control the switching operations of the second bridge circuit so that a charging power corresponding to a first power is supplied to the battery when the sensed voltage is greater than or equal to a first voltage, as taught by Iyasu to  avoid efficiency in elements other than the DC-DC converter circuit to decreases or a case where excessive current occurs.
Claims 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Vanderzaden US 10811993 in view of Shim US 2016/0268818 and Iyasu et al. US 2013/0093394 further in view of Inoue US 2015/0138843.
	Regarding Claim 25, Vanderzaden teaches (Figures 3-5) a converter.
	Vanderzaden as modified does not teach wherein when the sensed voltage is less than or equal to a second voltage, the controller is further configured to control the switching operations of the bridge circuit so that a second power is discharged from the battery, and wherein the second voltage is lower than the first voltage
	Inoue teaches (Figures 1-18) wherein when the sensed voltage (DC bus voltage) is less than or equal to a second voltage (300), the controller is further configured to control the switching operations of the bridge circuit so that a second power is discharged from the battery (1), and wherein the second voltage is lower than the first voltage (300V 2nd and 400V 1st). (For example: Par. 154-174)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Iyasu to include a wherein when the sensed voltage is less than or equal to a second voltage, the controller is further configured to control the switching operations of the bridge circuit so that a second power is discharged from the battery, and wherein the second voltage is lower than the first voltage, as taught by Inoue to provide a power conversion device for exchanging electric power energy bidirectionally between two DC power sources insulated to each other through a transformer and improve efficiency and isolation as well as stability of the output signal.

	Regarding Claim 27, Vanderzaden teaches (Figures 3-5)  a converter.
	Vanderzaden does not teach the controller is further configured to control the switching operations of the second bridge circuit so that a power supplied to the first end of the battery is zero when the sensed voltage is a voltage between the first voltage and the second voltage.
	Iyasu teaches (Figures 1-10) wherein the controller is further configured to control the switching operations of the bridge circuit  (250 and 210, without L1 and C1) so that power supplied to the first end of the battery (10) is zero (during T0) when the sensed voltage is a voltage between the first voltage and the second voltage (Figure 10). (For  example; Par. 115-128)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Vanderzaden to include the controller is further configured to control the switching operations of the second bridge circuit so that a power supplied to the first end of the battery is zero when the sensed voltage is a voltage between the first voltage and the second voltage, as taught by Iyasu to  avoid efficiency in elements other than the DC-DC converter circuit to decreases or a case where excessive current occurs.

Allowable Subject Matter
Claim 13, 15, 24, 26 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claims 13 , 24 and 30; prior art of record fails to disclose either by itself or in combination:  “…wherein the first power corresponds to a product of a preset charging slope constant and a first delta voltage that is a difference between the sensed voltage.”
Claims 15, 26 and 30; prior art of record fails to disclose either by itself or in combination:  “…wherein the second power corresponds to a product of a preset discharging slop constant and a second delta voltage that is a difference between the sensed voltage.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838